Opinion by
Mr. Justice Mestrezat,
This was an application in the court below to vacate and strike off the judgment entered against an executor for want of an affidavit of defense and to vacate the decree of the court approving the sheriff’s special return of sale on the levari facias issued on said judgment. The learned judge granted the motion and struck from the records the judgment and decree as being “ legal nullities and possessed of no efficiency whatever.” On three separate appeals to this court, in litigation involving the -validity of the judgment, we have declared it void and of no efficacy whatever. We have also held that the deed and the receipt of the sheriff by the lien creditor were likewise of no force or validity. “The sheriff’s sale under the judgment,” says Chief Justice Green in Smith’s Estate, 194 Pa. 259, “ was a void sale and the deed to the purchaser was a void deed. It not only conferred no’ title, it was a legal nullity. In other words, the judgment and all the subsequent proceedings were the same as if they had never taken place-; they had no existence in any manner which the law could or would recognize.” Such was the opinion of this court, after deliberate consideration, upon the validity of the judgment and subsequent proceedings on the scire facias *337issued on the mortgage. Eegarding this opinion as authoritative, the learned trial judge struck from the record the proceedings to foreclose the mortgage. His opinion thoroughly justifies his action. There can be no sufficient reason assigned why a judgment or proceeding, adjudged by this court to be void and of no legal effect, should be permitted to remain on the record of the court of first instance. Until it is stricken from the record and its invalidity thus declared, it can and may be enforced by the same or another tribunal. Thus the records of the court may be used as evidence to enforce a claim which this court declares to have no legal existence, or to defeat a claim which is justly and equitable due.
Here the correction of the record was resisted by the appellant in order that he might use it to prevent the allowance of the appellee’s claim by an auditor appointed to distribute a fund in another court. So long as the record of the common pleas showed a satisfaction of the claim, the orphans’ court could not allow it to participate in the distribution of a fund arising from the sale of the debtor’s real estate. The judgment and proceeding thereon, declared by this court to be void and of no legal efficacy whatever, would therefore prevent the appellee from enforcing the payment of his claim out of the fund for distribution. The necessity for correcting the record is therefore apparent and the learned court below was entirely right in granting the motion for that purpose.
The decree is affirmed.